FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                             JULY 7, 2022
                                                                      STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2022 ND 133

In the Interest of T.E.


Adam Miller, PsyD,                                    Petitioner and Appellee
        v.
T.E.,                                              Respondent and Appellant

                                No. 20220171

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephannie N. Stiel, Judge.

AFFIRMED.

Per Curiam.

Jason Van Horn, Assistant State’s Attorney, Fargo, ND, for petitioner and
appellee; submitted on brief.

Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                              Interest of T.E.
                               No. 20220171

Per Curiam.

[¶1] T.E. appeals from an order for hospitalization and an order for
involuntary treatment with prescribed medication. T.E. argues the district
court erred in finding he is mentally ill and a person requiring treatment. He
also argues the court erred in granting the request for involuntary treatment
with medication. We conclude the court’s findings are not clearly erroneous.
See In re S.R.B., 2013 ND 109, ¶ 7, 832 N.W.2d 42 (the more probing clearly
erroneous standard of review applies to factual findings made by the district
court in appeals from an order for hospitalization and treatment). We
summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1